Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
D
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021, 03/11/2021, 08/27/2021, 10/04/2021, 11/30/2021, 02/02/2022, 02/16/2022, 03/30/2022, AND 04/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  The term “USB” needs to be spelt out at least once. The same object applies to claim 14.  Appropriate correction is required.
Drawings
The drawings were received on 03/10/2021.  These drawings are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 11023008. As shown by the following table (provided for illustrative purposes) that compares claims 1 and 8 of the instant application with claim 1 of co-pending US Patent No. 11023008.   
16/849858, Patent NO. 11023008:
A hybrid docking station comprising:

a data interface configured to receive data and native video data from a computing device;

an output video interface configured to provide video data to a display;

a virtual video processor configured to receive virtualized video data from the data interface and convert the virtualized video data into a video output for display:

a controller to selectively connect the virtual video processor to the data interface and enable the virtual video processor to receive the virtualized video data when no native video data

is present: and

a signal router configured to selectively route one of the native video and the virtualized video data to the output video interface, wherein the signal router determines which output to provide to the output video interface for display based on presence of the native video, wherein:

when the native video is present the signal router is to pass through the native video data to the output video interface for display, and

when the native video is absent the signal router is to route the virtualized video data to the virtual video processor to be converted into the video output and sent to the output video interface for display.
Claim 1, Instant Application No. 12/985605
1. A signal router for a hybrid docking station, 
the signal router comprising a switch to receive data from a data interface and detect if native video data is present in the received data, wherein: 

when the native video is present the switch passes the native video data to a video splitter to be output for display, and the received data is transmitted to a data hub; 

and when the native video is absent the switch provides an indication to a controller that no native video data is detected and passes the received data to the data hub; and a controller in communication with the switch, 


















when no native video data is detected by the native video signal switch the controller to: 



connect a virtual video processor to the data interface, the received data to be converted into a video output for display; and enable the virtual video processor to receive the virtualized video data.


Although the conflicting claims are not identical, the instant application claim scope is a species to co-pending Application’s genus scope, the instant application incorporating material already present in the Patent. Claim 8 recites limitations similar to claim 1 and thus rejected under the same rationale as claim 1 recited above. 

Allowable Subject Matter
Claims 2-7 and 9-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching virtualized video data as recited in claim 1: US 20130054348 A1, US 20070065078 A1, and US 20040125777 A1A1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184